Case 2:20-cv-05171-CJC-AFM Document 1 Filed 06/10/20 Page 1 of 28 Page ID #:1




  1 Lionel Z. Glancy (#134180)
    Robert V. Prongay (#270796)
  2
    Charles H. Linehan (#307439)
  3 Pavithra Rajesh (#323055)
    GLANCY PRONGAY & MURRAY LLP
  4
    1925 Century Park East, Suite 2100
  5 Los Angeles, California 90067
    Telephone: (310) 201-9150
  6
    Facsimile: (310) 201-9160
  7 Email: info@glancylaw.com
  8 Counsel for Plaintiff
  9 Srinivasan Venkataraman
 10
                        UNITED STATES DISTRICT COURT
 11
                       CENTRAL DISTRICT OF CALIFORNIA
 12
 13 SRINIVASAN VENKATARAMAN,                Case No.
    Individually and On Behalf of All
 14 Others Similarly Situated,              CLASS ACTION COMPLAINT
                                            FOR VIOLATIONS OF THE
 15              Plaintiff,                 FEDERAL SECURITIES LAWS
 16        v.
 17
    KANDI TECHNOLOGIES GROUP,
 18 INC., XIAOMING HU, CHENG
    WANG, BING MEI, LIMING CHEN,
 19
    JERRY LEWIN, and HENRY YU,
 20
              Defendants.
 21
 22
 23
 24
 25
 26
 27
 28

                              CLASS ACTION COMPLAINT
Case 2:20-cv-05171-CJC-AFM Document 1 Filed 06/10/20 Page 2 of 28 Page ID #:2




  1          Plaintiff Srinivasan Venkataraman (“Plaintiff”), individually and on behalf of
  2 all others similarly situated, by and through his attorneys, alleges the following upon
  3 information and belief, except as to those allegations concerning Plaintiff, which are
  4 alleged upon personal knowledge. Plaintiff’s information and belief is based upon,
  5 among other things, his counsel’s investigation, which includes without limitation:
  6 (a) review and analysis of regulatory filings made by Kandi Technologies Group, Inc.
  7 (“Kandi” or the “Company”) with the United States (“U.S.”) Securities and Exchange
  8 Commission (“SEC”); (b) review and analysis of press releases and media reports
  9 issued by and disseminated by Kandi; and (c) review of other publicly available
 10 information concerning Kandi.
 11                   NATURE OF THE ACTION AND OVERVIEW
 12          1.    This is a class action on behalf of persons and entities that purchased or
 13 otherwise acquired Kandi securities between June 10, 2015 and March 13, 2017,
 14 inclusive (the “Class Period”). Plaintiff pursues claims against the Defendants under
 15 the Securities Exchange Act of 1934 (the “Exchange Act”).
 16          2.    Kandi, through its subsidiaries, designs, produces, manufactures, and
 17 distributes electric vehicles (EVs) products, EV parts, and off-road vehicles in the
 18 People’s Republic of China and internationally.
 19          3.    Throughout the Class Period, Defendants made materially false and/or
 20 misleading statements, as well as failed to disclose material adverse facts about the
 21 Company’s business, operations, and prospects. Specifically, Defendants failed to
 22 disclose to investors: (1) certain areas in the Company’s previously issued financial
 23 statements for the years ended December 31, 2015 and 2014, and the first three
 24 quarters for the year ended December 31, 2016 required adjustment; (2) in turn, the
 25 Company lacked effective controls over financial reporting; and (3) as a result,
 26 Defendants’ statements about the Company’s business, operations, and prospects,
 27 were materially false and misleading and/or lacked a reasonable basis at all relevant
 28 times.
                                 CLASS ACTION COMPLAINT
                                            1
Case 2:20-cv-05171-CJC-AFM Document 1 Filed 06/10/20 Page 3 of 28 Page ID #:3




  1         4.    As a result of Defendants’ wrongful acts and omissions, and the
  2 precipitous decline in the market value of the Company’s securities, Plaintiff and
  3 other Class members have suffered significant losses and damages.
  4                            JURISDICTION AND VENUE
  5         5.    The claims asserted herein arise under Sections 10(b) and 20(a) of the
  6 Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated
  7 thereunder by the SEC (17 C.F.R. § 240.10b-5).
  8         6.    This Court has jurisdiction over the subject matter of this action pursuant
  9 to 28 U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).
 10         7.    Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b)
 11 and Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in
 12 furtherance of the alleged fraud or the effects of the fraud have occurred in this
 13 Judicial District. Many of the acts charged herein, including the dissemination of
 14 materially false and/or misleading information, occurred in substantial part in this
 15 Judicial District.
 16         8.    In connection with the acts, transactions, and conduct alleged herein,
 17 Defendants directly and indirectly used the means and instrumentalities of interstate
 18 commerce, including the United States mail, interstate telephone communications,
 19 and the facilities of a national securities exchange.
 20                                        PARTIES
 21         9.    Plaintiff Srinivasan Venkataraman, as set forth in the accompanying
 22 certification, incorporated by reference herein, purchased Kandi securities during the
 23 Class Period, and suffered damages as a result of the federal securities law violations
 24 and false and/or misleading statements and/or material omissions alleged herein.
 25         10.   Defendant Kandi is incorporated under the laws of Delaware with its
 26 principal executive offices located in Jinhua, Zhejian Province, People’s Republic of
 27 China. Kandi’s common stock trades on the NASDAQ exchange under the symbol
 28 “KNDI.”
                                CLASS ACTION COMPLAINT
                                           2
Case 2:20-cv-05171-CJC-AFM Document 1 Filed 06/10/20 Page 4 of 28 Page ID #:4




  1         11.   Defendant Xiaoming Hu (“Hu”) has been the Company’s Chief
  2 Executive Officer, President and Chairman of the Board throughout the Class Period.
  3         12.   Defendant Cheng Wang (“Wang”) was the Company’s CFO from May
  4 1, 2015 until his resignation on November 14, 2016.
  5         13.   Defendant Bing Mei (“Mei”) was the Company’s CFO from November
  6 14, 2016, through the end of the Class Period.
  7         14.   Defendant Liming Chen (“Chen”) is, and was at all relevant times, a
  8 director of the Company. He has served as a director of Kandi since May 1, 2012, and
  9 currently serves as Chair of the Compensation Committee. Defendant Chen is also a
 10 member of the Audit Committee and the Nominating and Corporate Governance
 11 Committee.
 12         15.   Defendant Jerry Lewin (“Lewin”) is, and was at all relevant times, a
 13 director of the Company. Defendant Lewin has served on the Board since November
 14 2010, and is a member of the Audit Committee.
 15         16.   Defendant Henry Yu (“Yu”) is, and was at all relevant times, a director
 16 of the Company. He has served in this role since July 1, 2011. Defendant Yu is
 17 currently the Chair of the Audit Committee, as well as a member of both the
 18 Compensation Committee and the Nominating and Corporate Governance Committee
 19         17.   Defendants Hu, Wang, Mei, Chen, Lewin, and Yu (collectively the
 20 “Individual Defendants”), because of their positions with the Company, possessed the
 21 power and authority to control the contents of the Company’s reports to the SEC,
 22 press releases and presentations to securities analysts, money and portfolio managers
 23 and institutional investors, i.e., the market. The Individual Defendants were provided
 24 with copies of the Company’s reports and press releases alleged herein to be
 25 misleading prior to, or shortly after, their issuance and had the ability and opportunity
 26 to prevent their issuance or cause them to be corrected. Because of their positions
 27 and access to material non-public information available to them, the Individual
 28 Defendants knew that the adverse facts specified herein had not been disclosed to,
                                 CLASS ACTION COMPLAINT
                                            3
Case 2:20-cv-05171-CJC-AFM Document 1 Filed 06/10/20 Page 5 of 28 Page ID #:5




  1 and were being concealed from, the public, and that the positive representations which
  2 were being made were then materially false and/or misleading. The Individual
  3 Defendants are liable for the false statements pleaded herein.
  4                            SUBSTANTIVE ALLEGATIONS
  5                                        Background
  6         18.    Kandi, through its subsidiaries, designs, produces, manufactures, and
  7 distributes electric vehicles (EVs) products, EV parts, and off-road vehicles in the
  8 People’s Republic of China and internationally.
  9                            Materially False and Misleading
                          Statements Issued During the Class Period
 10
            19.    On March 16, 2015, the Company filed a Form 10-K for the fiscal year
 11
      ended December 31, 2014 (the “2014 10-K”) with the SEC. The 2014 10-K was
 12
      signed by Defendant Hu. Attached to the 2014 10-K was a certification pursuant to
 13
      the Sarbanes Oxley Act of 2002 (“SOX”) signed by Defendant Hu attesting to the
 14
      accuracy of the financial statements, the disclosure of any material changes to the
 15
      Company’s internal control over financial reporting and the disclosure of all fraud.
 16
            20.    Defendants represented in the 2014 10-K the Company’s internal
 17
      controls over financial reporting, stating in relevant part:
 18
            Management conducted an assessment of the effectiveness of our system
 19         of internal control over financial reporting as of December 31, 2014, the
 20         last day of our fiscal year. This assessment was based on criteria
            established in the framework Internal Control—Integrated Framework
 21         (2013), issued by the Committee of Sponsoring Organizations of the
 22         Treadway Commission (“COSO”) and included an evaluation of
            elements such as the design and operating effectiveness of key financial
 23         reporting controls, process documentation, accounting policies, and our
 24         overall control environment. Based on management's evaluation under
            the 2013 COSO framework, management concluded that the
 25         Company's internal controls over financial reporting were effective as
 26         of December 31, 2014.
 27 (Emphasis added).
 28
                                  CLASS ACTION COMPLAINT
                                             4
Case 2:20-cv-05171-CJC-AFM Document 1 Filed 06/10/20 Page 6 of 28 Page ID #:6




  1        21.   As to related-party transactions, Defendants represented in the 2014 10-
  2 K that:
  3        Other than as set forth below, for fiscal years ended December 31, 2014
           and 2013, the Company was not involved in any related party
  4
           transactions.
  5        […]
           During fiscal year ended December 31, 2014, 2013 and 2012, the
  6
           Company sold products to Kandi USA Inc. carrying trade name of
  7        Eliteway Motorsports (“Eliteway”) amounting to $2,981,944,
           $6,906,807 and $5,297,548, respectively, and to Zhejiang ZuoZhongYou
  8
           Electric Vehicle Service Co., Ltd., listed simply as “Service Company”,
  9        amounting to
 10 (Emphasis added).
 11      22. The Class Period begins on June 10, 2015.
 12        23.   On August 10, 2015, the Company filed a Form 10-Q quarterly report
 13 for the second quarter of 2015 ended June 30, 2015 (the “2Q15 10-Q”) with the SEC.
 14 The 2Q15 10-Q was signed by Defendants Hu and Wang. Attached to the 2Q15 10-
 15 Q were signed SOX certifications signed by Defendants Hu and Wang attesting to the
 16 accuracy of the financial statements, the disclosures of any material changes to the
 17 Company’s internal control over financial reporting and the disclosure of all fraud.
 18     24. Defendants represented in the 2Q15 10-Q the Company’s related party
 19 transactions, reporting no changes in cashflow attributable to related party
 20 transactions.
 21        25.   The 2Q15 10-Q discussed the Company’s internal controls over financial
 22 reporting, stating in relevant part:
 23        Changes in Internal Control over Financial Reporting
 24
           There was no change to our internal control over financial reporting (as
 25
           defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) that
 26        occurred during the period covered by this report that have materially
           affected, or are reasonably likely to materially affect, our internal control
 27
           over financial reporting.
 28
                                CLASS ACTION COMPLAINT
                                           5
Case 2:20-cv-05171-CJC-AFM Document 1 Filed 06/10/20 Page 7 of 28 Page ID #:7




  1         26.     On November 9, 2015, the Company filed a Form 10-Q quarterly report
  2 for the third quarter of 2015 ended September 30, 2015 (the “3Q15 10-Q”) with the
  3 SEC. The 3Q15 10-Q was signed by Defendants Hu and Wang. Attached to the 2Q15
  4 10-Q were signed SOX certifications signed by Defendants Hu and Wang attesting to
  5 the accuracy of the financial statements, the disclosures of any material changes to
  6 the Company’s internal control over financial reporting and the disclosure of all fraud.
  7         27.     Defendants represented in the 3Q15 10-Q the Company’s related party
  8 transactions, reporting no changes in cashflow attributable to related party
  9 transactions.
 10         28.     The 3Q15 10-Q discussed the Company’s internal controls over financial
 11 reporting, stating in relevant part:
 12         Changes in Internal Control over Financial Reporting
 13
            There was no change to our internal control over financial reporting (as
 14         defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) that
            occurred during the period covered by this report that have materially
 15
            affected, or are reasonably likely to materially affect, our internal control
 16         over financial reporting.
 17         29.     On March 14, 2016, the Company filed a Form 10-K for the fiscal year
 18 ended December 31, 2015 (the “2015 10-K”) with the SEC. The 2015 10-K was
 19 signed by Defendants Hu and Wang. Attached to the 2015 10-K were signed SOX
 20 certifications signed by Defendants Hu and Wang attesting to the accuracy of the
 21 financial statements, the disclosure of any material changes to the Company’s internal
 22 control over financial reporting and the disclosure of all fraud.
 23       30. Defendants represented in the 2015 10-K the Company’s internal
 24 controls over financial reporting, stating in relevant part:
 25         Management conducted an assessment of the effectiveness of our system
 26         of internal control over financial reporting as of December 31, 2015, the
            last day of our fiscal year. This assessment was based on criteria
 27         established in the framework Internal Control—Integrated Framework
 28         (2013), issued by the Committee of Sponsoring Organizations of the

                                 CLASS ACTION COMPLAINT
                                            6
Case 2:20-cv-05171-CJC-AFM Document 1 Filed 06/10/20 Page 8 of 28 Page ID #:8




  1         Treadway Commission (“COSO”) and included an evaluation of
            elements such as the design and operating effectiveness of key financial
  2
            reporting controls, process documentation, accounting policies, and our
  3         overall control environment. Based on management's evaluation under
            the 2013 COSO framework, management concluded that the
  4
            Company's internal controls over financial reporting were effective as
  5         of December 31, 2015.
  6
            (Emphasis added).
  7
            31.   As to related-party transactions, Defendants represented in the 2015 10-
  8
      K that:
  9
            Other than as set forth below, for fiscal years ended December 31, 2015
 10
            and 2014, the Company was not involved in any related party
 11         transactions.
 12         […]
            During the fiscal years ended December 31, 2015, 2014 and 2013, the
 13         Company sold products to Kandi USA Inc., a company that operates
 14         under the trade name of Eliteway Motorsports (“Eliteway”), amounting
            to $0, $2,981,944 and $6,906,807, respectively.
 15
 16         (Emphasis added).

 17         32.   On May 10, 2016, the Company filed a Form 10-Q for the quarterly
 18 period ended March 31, 2016 (the “1Q16 10-Q”) with the SEC. The 1Q16 10-Q was
 19 signed by Defendants Hu and Wang. Attached to the 1Q16 10-Q were signed SOX
 20 certifications by Defendants Hu and Wang attesting to the accuracy of the financial
 21 statements, the disclosure of any material changes to the Company’s internal control
 22 over financial reporting and the disclosure of all fraud.
 23         33.   The 1Q16 10-Q discussed the Company’s internal controls over financial
 24 reporting, stating in relevant part:
 25         Changes in Internal Control over Financial Reporting
 26
            There was no change to our internal control over financial reporting (as
 27         defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) that
 28         occurred during the period covered by this report that have materially

                                CLASS ACTION COMPLAINT
                                           7
Case 2:20-cv-05171-CJC-AFM Document 1 Filed 06/10/20 Page 9 of 28 Page ID #:9




  1        affected, or are reasonably likely to materially affect, our internal control
           over financial reporting.
  2
  3        34.    On August 9, 2016 the Company filed a Form 10-Q for the quarterly
  4 period ended June 30, 2016 (the “2Q16 10-Q”) with the SEC. The 2Q16 10-Q was
  5 signed by Defendants Hu and Wang. Attached to the 2Q16 10-Q were SOX
  6 certifications signed by Defendants Hu and Wang attesting to the accuracy of the
  7 financial statements, the disclosure of any material changes to the Company’s internal
  8 control over financial reporting and the disclosure of all fraud.
  9       35. The 2Q16 10-Q discussed the Company’s internal controls over financial
 10 reporting, stating in relevant part:
 11        Changes in Internal Control over Financial Reporting
 12        There was no change to our internal control over financial reporting (as
 13        defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) that
           occurred during the period covered by this report that have materially
 14        affected, or are reasonably likely to materially affect, our internal control
 15        over financial reporting.
 16        36.    On November 9, 2016 the Company filed a Form 10-Q for the quarterly
 17 period ended September 30, 2016 (the “3Q16 10-Q”) with the SEC. The 3Q16 10-Q
 18 was signed by Defendants Hu and Wang. Attached to the 3Q16 10-Q were SOX
 19 certifications signed by Defendants Hu and Wang attesting to the accuracy of the
 20 financial statements, the disclosure of any material changes to the Company’s internal
 21 control over financial reporting and the disclosure of all fraud.
 22       37. The 3Q16 10-Q discussed the Company’s internal controls over financial
 23 reporting, stating in relevant part:
 24        Changes in Internal Control over Financial Reporting
 25
           There was no change in our internal control over financial reporting (as
 26        defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) that
 27        occurred during the period covered by this report that have materially
           affected, or are reasonably likely to materially affect, our internal control
 28        over financial reporting.
                                 CLASS ACTION COMPLAINT
                                                  8
Case 2:20-cv-05171-CJC-AFM Document 1 Filed 06/10/20 Page 10 of 28 Page ID #:10




   1         38.   The above statements identified in ¶¶ 22-37 were materially false and/or
   2 misleading, and failed to disclose material adverse facts about the Company’s
   3 business, operations, and prospects. Specifically, Defendants failed to disclose to
   4 investors: (1) certain areas in the Company’s previously issued financial statements
   5 for the years ended December 31, 2015 and 2014, and the first three quarters for the
   6 year ended December 31, 2016 required adjustment; (2) in turn, the Company lacked
   7 effective controls over financial reporting; and (3) as a result, Defendants’ statements
   8 about the Company’s business, operations, and prospects, were materially false and
   9 misleading and/or lacked a reasonable basis at all relevant times.
  10                                   The Truth Emerges
  11         39.   On November 14, 2016, the Company announced the abrupt resignation
  12 of Defendant Wang as the CFO.
  13         40.   On this news, shares of Kandi fell $0.40 per share, or more than 10%
  14 from their previous closing price, to close at $3.50 per share on November 14, 2016,
  15 damaging investors.
  16         41.   On March 13, 2017, the Company filed a Form 8-K with the SEC
  17 revealing that its previously issued financial statements for the years ended December
  18 31, 2015 and 2014, and the first three quarters for the year ended December 31, 2016
  19 will need to be restated, stating in relevant part:
  20         Item 4.02 Non-Reliance on Previously Issued Financial Statements
             or a Related Audit Report or Completed Interim Review.
  21
  22         (a)      During the course of Kandi Technologies Group, Inc.’s (the
             “Company”) preparation of its Annual Report on Form 10-K for the year
  23
             ended December 31, 2016, and during preparation of responses to
  24         comments from the staff of the Securities and Exchange Commission
             (“SEC”), Division of Corporate Finance, the Company’s management
  25
             identified certain areas in the Company’s previously issued financial
  26         statements for the years ended December 31, 2015 and 2014, and the
             first three quarters for the year ended December 31, 2016 (the
  27
             “Previously Issued Financial Statements”), that require adjustment as
  28         described below and in more detail in the Company’s annual report on
                                  CLASS ACTION COMPLAINT
                                             9
Case 2:20-cv-05171-CJC-AFM Document 1 Filed 06/10/20 Page 11 of 28 Page ID #:11




   1        Form 10-K/A for the fiscal year ended December 31, 2015 (“Form 10-
            K/A”), to be filed with the SEC. As a result, on March 7, 2017, the
   2
            board of directors (the “Board”) of the Company, based on the
   3        recommendation of the Company’s audit committee, and in
            consultation with management, concluded that the Company’s
   4
            Previously Issued Financial Statements should no longer be relied
   5        upon. The Company will, in the Form 10-K/A, restate the Previously
            Issued Financial Statements, which restatement will include separate
   6
            audited financial statements for the JV Company (the
   7        “Restatements”). The Restatements will have no effect on the net
            income of the Company as reported in the Previously Issued Financial
   8
            Statements. The Company will endeavor to file its Annual Report on
   9        Form 10-K for the fiscal year ended December 31, 2016, pursuant to
  10        SEC’s rules (including timing guidelines), and will file the Form 10-K/A
            as soon as practicably possible.
  11
  12        The Restatements will include separate audited financial statements for
            the Company’s equity investment in the JV Company, corrections to the
  13        classification of notes receivable and notes payable in the Company’s
  14        statements of cash flow, revisions in the Company’s financial statement
            presentation to separately identify certain related party accounts on the
  15        face of the Balance Sheets and the Consolidated Statements of Income
  16        (Loss) and Comprehensive Income (Loss), certain amendments to Note
            20 – Taxes of the Notes to the Company’s Consolidated Financial
  17        Statements, the adjustment of previously recorded construction-in-
  18        progress back to prepayment in Note 16 - Construction-in-Progress of
            the Notes to the Company’s Consolidated Financial Statements,
  19        expansions of two tables of sales to and purchases from the JV Company
  20        in Note 24 - Summarized Information of Investment in the JV Company
            of the Notes to the Company’s Consolidated Financial Statements from
  21        two years to three years, and the removal of “unaudited” labels from
  22        certain tables in Note 20 - Taxes of the Notes to the Company’s
            Consolidated Financial Statements.
  23
  24        The Company will also amend its unaudited quarterly data for the first
            three quarters ended December 31, 2016, as set forth in its upcoming
  25        Annual Report on Form 10-K for the year ended December 31, 2016.
  26        The Company has not filed and does not intend to file amendments to its
            Quarterly Reports on Form 10-Q for the quarterly periods affected.
  27        Accordingly, investors should no longer rely upon the Company’s
  28        previously released financial statements for those periods or any earnings

                                CLASS ACTION COMPLAINT
                                           10
Case 2:20-cv-05171-CJC-AFM Document 1 Filed 06/10/20 Page 12 of 28 Page ID #:12




   1        releases or other communications relating to those periods. The
            Company’s Quarterly Reports on Form 10-Q for fiscal year 2017 will
   2
            include restated results for the corresponding interim periods of fiscal
   3        year 2016.
   4
            In addition, in conjunction with the Restatements, the Company is
   5        reassessing its internal controls over its financial reporting and
            compliance programs. The result of this reassessment could lead the
   6
            Company to conclude that there were deficiencies in its internal
   7        controls over financial reporting that constitute material weaknesses
            and could therefore affect its conclusions regarding effectiveness as
   8
            previously expressed in Item 9A, Controls and Procedures, of the
   9        Company’s Annual Report on Form 10-K for the year ended December
  10        31, 2015. Accordingly, management’s report on internal controls over
            financial reporting as of December 31, 2015, and the associated report of
  11        AWC (CPA) Limited, the Company’s former principal accountant
  12        (“AWC”), should no longer be relied upon. The Public Company
            Accounting Oversight Board revoked the registration of AWC on May
  13        18, 2016. The Company dismissed AWC and engaged BDO China Shu
  14        Lun Pan Certified Public Accountants LLP (“BDO China”) as its new
            independent registered public accounting firm on April 12, 2016, as
  15        previously reported. The Company is committed to maintaining an
  16        effective control environment and making all necessary changes to
            enhance control effectiveness.
  17
  18        The chair of the Company’s audit committee, on behalf of the audit
            committee, and the management have discussed the matters disclosed in
  19        this Item 4.02(a) of this Current Report on Form 8-K with BDO China.
  20
            (Emphasis added).
  21
  22        42.    On this news, shares of Kandi fell $0.30 per share, or approximately 6%,

  23 from its previous closing price to close at $4.05 per share on March 14, 2017, further
  24 damaging investors.
  25        43.    On March 16, 2017, the Company filed its Form 10-K for fiscal year

  26 2016 (the “2016 10-K”), restated its 2014 – 3Q 2016 Financials, and admitted that
  27 there were material weaknesses in the Company’s internal controls.
  28
                                CLASS ACTION COMPLAINT
                                           11
Case 2:20-cv-05171-CJC-AFM Document 1 Filed 06/10/20 Page 13 of 28 Page ID #:13




   1        44.    Kandi conceded in the 2016 10-K that, among other things, it had made
   2 “errors” in the classification of notes receivable and notes payable in its statement of
   3 cash flows, it had failed to separately identify certain related party accounts on the
   4 face of the Company’s balance sheets and income statements, and it had improperly
   5 accounted for the Company’s equity investment in the JV Company.
   6        45.    While the 2016 10-K also included a purported plan for remediating the
   7 material weaknesses in Kandi’s internal controls, the Company warned that it could
   8 not “provide assurance that we will not fail to achieve and maintain an effective
   9 internal control environment on an ongoing basis, which may cause investors to lose
  10 confidence in our reported financial information and have a material adverse effect
  11 on the price of our common stock.”
  12        46.    Defendants’ lack of meaningful internal controls resulted in numerous
  13 unreported related party transactions, such as in 2010 when the Company’s auditors
  14 at the time, AWC, discovered that Defendant Hu was holding $1.6 million of the
  15 Company’s reported year-end cash balance in a personal account. AWC did not take
  16 steps determine why this was so. Nor did AWC explore whether this was a related-
  17 party transaction that needed to be disclosed in the Company’s financial statements.
  18        47.    On November 2, 2016 the Company disclosed for the first time that it
  19 had engaged in material transactions in 2012 with Kandi USA, owned by Wangyuan
  20 Hu, the son of Defendant Hu, using its trade name, Eliteway. The Company also
  21 disclosed that it had engaged in material transactions in 2013 and 2014 with Kandi
  22 USA, again using the trade name Eliteway. The total amount of the transactions was
  23 identified as $9,888,751. The Company claimed that all the transactions had been at
  24 arm’s length. Ex. A, at 16.
  25        48.    The Company also disclosed additional related-party transactions with
  26 the Zhejiang ZuoZhongYou Electric Vehicle Services Co., Ltd. (the “Service
  27 Company”), in which the Company has a 9.5% ownership, resulting in additional
  28 receivables due from the Service Company. As of December 31, 2014, the receivables
                                   CLASS ACTION COMPLAINT
                                              12
Case 2:20-cv-05171-CJC-AFM Document 1 Filed 06/10/20 Page 14 of 28 Page ID #:14




   1 totaled over $40 million. As of December 31, 2016, the receivables totaled $10.4
   2 million. Ex. A, at 16.
   3        49.   On May 10, 2017, William Hughes, Jr. (“Hughes”), a shareholder of the
   4 Company, through his counsel, initiated a 220 demand on Kandi, pursuant to 8 Del.
   5 C. § 220, for certain books and records of the Company (the “220 Demand”). The 220
   6 Demand sought documents concerning the restatement of the Company’s 2014 – 3Q
   7 2016 Financials, as well as related breaches of fiduciary duties and wrongdoing by
   8 the Company’s management and the board of directors, mismanagement, waste, and
   9 other corporate wrongdoing at the Company. Kandi ultimately refused to produce any
  10 documents in response to Hughes’s 220 Demand, and on October 2, 2017, Hughes
  11 filed in the Delaware Court of Chancery a Verified Complaint Pursuant to 8 Del. C.
  12 Section 220 to Compel Inspection of Books and Records (the “220 Complaint”). See
  13 Hughes v. Kandi Technologies Group, Inc., C.A. No. 2017-0700 JTL (Del. Ch.).
  14        50.   Based on his findings, Hughes filed a complaint against Kandi in the
  15 Court of Chancery of Delaware on February 14, 2019. See Hughes v. Hu, et al., C. A.
  16 No. 2019-0112-JTL. Defendants moved to dismiss the complaint pursuant to Rule
  17 23.1, contending that the Hughes failed to make a demand on the board or plead that
  18 demand would have been futile. The court ruled against the defendants, stating in
  19 relevant part:
  20        The plaintiff obtained books and records before filing suit. The fruits of
            that investigation—and, just as important, what the Company
  21
            conspicuously failed to produce—have enabled the plaintiff to plead a
  22        complaint that supports a reasonable pleading-stage inference of a bad
            faith failure of oversight by the named director defendants. Four of the
  23
            defendants comprise a majority of the board that would have considered
  24        a demand, and the substantial threat of liability renders them incapable
            of disinterestedly considering a demand. Demand would have been
  25
            futile, so the Rule 23.1 motion is denied.
  26
            The defendants also have moved to dismiss the complaint pursuant to
  27
            Rule 12(b)(6), contending that the plaintiff failed to state a claim on
  28        which relief can be granted. Both sides treated the analysis of the Rule
                                CLASS ACTION COMPLAINT
                                           13
Case 2:20-cv-05171-CJC-AFM Document 1 Filed 06/10/20 Page 15 of 28 Page ID #:15




   1         23.1 motion as dispositive of the Rule 12(b)(6) motion. That motion is
             also denied.
   2
   3         51.    On March 16, 2018, the Company filed a Form 10-K for the fiscal year
   4 ended December 31, 2017 (the “2017 10-K”) with the SEC confirming that its internal
   5 controls over financial reporting (“ICFR”) were not effective as of December 31,
   6 2017, stating in relevant part:
   7         Management conducted an assessment of the effectiveness of our system
             of ICFR as of December 31, 2017, the last day of our fiscal year of 2017.
   8
             This assessment was based on criteria established in Internal Control—
   9         Integrated Framework, issued by the Committee of Sponsoring
             Organizations of the Treadway Commission (“COSO”) in 2013 (the
  10
             “2013 COSO Framework”) and included an evaluation of elements such
  11         as the design and operating effectiveness of key financial reporting
             controls, process documentation, accounting policies, and our overall
  12
             control environment. Based on management’s evaluation under the
  13         2013 COSO framework, management concluded that the Company’s
  14         internal controls over financial reporting were not effective as of
             December 31, 2017. Certain control deficiencies existed in the internal
  15         control over financial reporting as of December 31, 2017, including
  16         lack of adequate knowledge of US GAAP and SEC rules and
             inaccurate accounting for income taxes. These material weaknesses
  17         existed as of December 31, 2015 and had not yet been fully remediated
  18         as of December 31, 2017.

  19         (Emphasis added).
  20
             52.    As a result of Defendants’ wrongful acts and omissions, and the
  21
       precipitous decline in the market value of the Company’s securities, Plaintiff and
  22
       other Class members have suffered significant losses and damages.
  23
                               CLASS ACTION ALLEGATIONS
  24
             53.    Plaintiff brings this action as a class action pursuant to Federal Rule of
  25
       Civil Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and
  26
       entities that purchased or otherwise acquired Kandi securities during the Class Period
  27
       and who were damaged thereby (the “Class”).           Excluded from the Class are
  28
                                  CLASS ACTION COMPLAINT
                                             14
Case 2:20-cv-05171-CJC-AFM Document 1 Filed 06/10/20 Page 16 of 28 Page ID #:16




   1 Defendants, the officers and directors of the Company, at all relevant times, members
   2 of their immediate families and their legal representatives, heirs, successors, or
   3 assigns, and any entity in which Defendants have or had a controlling interest.
   4         54.   The members of the Class are so numerous that joinder of all members
   5 is impracticable. Throughout the Class Period, Kandi’s common shares actively
   6 traded on the NASDAQ. While the exact number of Class members is unknown to
   7 Plaintiff at this time and can only be ascertained through appropriate discovery,
   8 Plaintiff believes that there are at least hundreds or thousands of members in the
   9 proposed Class. Millions of Kandi common stock were traded publicly during the
  10 Class Period on the NASDAQ. Record owners and other members of the Class may
  11 be identified from records maintained by Kandi or its transfer agent and may be
  12 notified of the pendency of this action by mail, using the form of notice similar to that
  13 customarily used in securities class actions.
  14         55.   Plaintiff’s claims are typical of the claims of the members of the Class
  15 as all members of the Class are similarly affected by Defendants’ wrongful conduct
  16 in violation of federal law that is complained of herein.
  17         56.   Plaintiff will fairly and adequately protect the interests of the members
  18 of the Class and has retained counsel competent and experienced in class and
  19 securities litigation.
  20         57.   Common questions of law and fact exist as to all members of the Class
  21 and predominate over any questions solely affecting individual members of the Class.
  22 Among the questions of law and fact common to the Class are:
  23               (a)    whether the federal securities laws were violated by Defendants’
  24 acts as alleged herein;
  25               (b)    whether statements made by Defendants to the investing public
  26 during the Class Period omitted and/or misrepresented material facts about the
  27 business, operations, and prospects of Kandi; and
  28
                                  CLASS ACTION COMPLAINT
                                             15
Case 2:20-cv-05171-CJC-AFM Document 1 Filed 06/10/20 Page 17 of 28 Page ID #:17




   1                (c)   to what extent the members of the Class have sustained damages
   2 and the proper measure of damages.
   3         58.    A class action is superior to all other available methods for the fair and
   4 efficient adjudication of this controversy since joinder of all members is
   5 impracticable. Furthermore, as the damages suffered by individual Class members
   6 may be relatively small, the expense and burden of individual litigation makes it
   7 impossible for members of the Class to individually redress the wrongs done to them.
   8 There will be no difficulty in the management of this action as a class action.
   9                          UNDISCLOSED ADVERSE FACTS
  10         59.    The market for Kandi’s securities was open, well-developed and
  11 efficient at all relevant times. As a result of these materially false and/or misleading
  12 statements, and/or failures to disclose, Kandi’s securities traded at artificially inflated
  13 prices during the Class Period. Plaintiff and other members of the Class purchased or
  14 otherwise acquired Kandi’s securities relying upon the integrity of the market price
  15 of the Company’s securities and market information relating to Kandi, and have been
  16 damaged thereby.
  17         60.    During the Class Period, Defendants materially misled the investing
  18 public, thereby inflating the price of Kandi’s securities, by publicly issuing false
  19 and/or misleading statements and/or omitting to disclose material facts necessary to
  20 make Defendants’ statements, as set forth herein, not false and/or misleading. The
  21 statements and omissions were materially false and/or misleading because they failed
  22 to disclose material adverse information and/or misrepresented the truth about
  23 Kandi’s business, operations, and prospects as alleged herein.
  24         61.    At all relevant times, the material misrepresentations and omissions
  25 particularized in this Complaint directly or proximately caused or were a substantial
  26 contributing cause of the damages sustained by Plaintiff and other members of the
  27 Class. As described herein, during the Class Period, Defendants made or caused to
  28 be made a series of materially false and/or misleading statements about Kandi’s
                                  CLASS ACTION COMPLAINT
                                             16
Case 2:20-cv-05171-CJC-AFM Document 1 Filed 06/10/20 Page 18 of 28 Page ID #:18




   1 financial well-being and prospects. These material misstatements and/or omissions
   2 had the cause and effect of creating in the market an unrealistically positive
   3 assessment of the Company and its financial well-being and prospects, thus causing
   4 the Company’s securities to be overvalued and artificially inflated at all relevant
   5 times. Defendants’ materially false and/or misleading statements during the Class
   6 Period resulted in Plaintiff and other members of the Class purchasing the Company’s
   7 securities at artificially inflated prices, thus causing the damages complained of herein
   8 when the truth was revealed.
   9                                  LOSS CAUSATION
  10        62.    Defendants’ wrongful conduct, as alleged herein, directly and
  11 proximately caused the economic loss suffered by Plaintiff and the Class.
  12        63.    During the Class Period, Plaintiff and the Class purchased Kandi’s
  13 securities at artificially inflated prices and were damaged thereby. The price of the
  14 Company’s securities significantly declined when the misrepresentations made to the
  15 market, and/or the information alleged herein to have been concealed from the market,
  16 and/or the effects thereof, were revealed, causing investors’ losses.
  17                             SCIENTER ALLEGATIONS
  18        64.    As alleged herein, Defendants acted with scienter since Defendants knew
  19 that the public documents and statements issued or disseminated in the name of the
  20 Company were materially false and/or misleading; knew that such statements or
  21 documents would be issued or disseminated to the investing public; and knowingly
  22 and substantially participated or acquiesced in the issuance or dissemination of such
  23 statements or documents as primary violations of the federal securities laws. As set
  24 forth elsewhere herein in detail, the Individual Defendants, by virtue of their receipt
  25 of information reflecting the true facts regarding Kandi, their control over, and/or
  26 receipt and/or modification of Kandi’s allegedly materially misleading misstatements
  27 and/or their associations with the Company which made them privy to confidential
  28
                                 CLASS ACTION COMPLAINT
                                            17
Case 2:20-cv-05171-CJC-AFM Document 1 Filed 06/10/20 Page 19 of 28 Page ID #:19




   1 proprietary information concerning Kandi, participated in the fraudulent scheme
   2 alleged herein.
   3               APPLICABILITY OF PRESUMPTION OF RELIANCE
                       (FRAUD-ON-THE-MARKET DOCTRINE)
   4
             65.    The market for Kandi’s securities was open, well-developed and
   5
       efficient at all relevant times. As a result of the materially false and/or misleading
   6
       statements and/or failures to disclose, Kandi’s securities traded at artificially inflated
   7
       prices during the Class Period. Plaintiff and other members of the Class purchased or
   8
       otherwise acquired the Company’s securities relying upon the integrity of the market
   9
       price of Kandi’s securities and market information relating to Kandi, and have been
  10
       damaged thereby.
  11
             66.    During the Class Period, the artificial inflation of Kandi’s shares was
  12
       caused by the material misrepresentations and/or omissions particularized in this
  13
       Complaint causing the damages sustained by Plaintiff and other members of the Class.
  14
       As described herein, during the Class Period, Defendants made or caused to be made
  15
       a series of materially false and/or misleading statements about Kandi’s business,
  16
       prospects, and operations. These material misstatements and/or omissions created an
  17
       unrealistically positive assessment of Kandi and its business, operations, and
  18
       prospects, thus causing the price of the Company’s securities to be artificially inflated
  19
       at all relevant times, and when disclosed, negatively affected the value of the
  20
       Company shares. Defendants’ materially false and/or misleading statements during
  21
       the Class Period resulted in Plaintiff and other members of the Class purchasing the
  22
       Company’s securities at such artificially inflated prices, and each of them has been
  23
       damaged as a result.
  24
             67.    At all relevant times, the market for Kandi’s securities was an efficient
  25
       market for the following reasons, among others:
  26
                    (a)    Kandi shares met the requirements for listing, and was listed and
  27
       actively traded on the NASDAQ, a highly efficient and automated market;
  28
                                   CLASS ACTION COMPLAINT
                                              18
Case 2:20-cv-05171-CJC-AFM Document 1 Filed 06/10/20 Page 20 of 28 Page ID #:20




   1               (b)    As a regulated issuer, Kandi filed periodic public reports with the
   2 SEC and/or the NASDAQ;
   3               (c)    Kandi regularly communicated with public investors via
   4 established market communication mechanisms, including through regular
   5 dissemination of press releases on the national circuits of major newswire services
   6 and through other wide-ranging public disclosures, such as communications with the
   7 financial press and other similar reporting services; and/or
   8               (d)    Kandi was followed by securities analysts employed by brokerage
   9 firms who wrote reports about the Company, and these reports were distributed to the
  10 sales force and certain customers of their respective brokerage firms. Each of these
  11 reports was publicly available and entered the public marketplace.
  12        68.    As a result of the foregoing, the market for Kandi’s securities promptly
  13 digested current information regarding Kandi from all publicly available sources and
  14 reflected such information in Kandi’s share price. Under these circumstances, all
  15 purchasers of Kandi’s securities during the Class Period suffered similar injury
  16 through their purchase of Kandi’s securities at artificially inflated prices and a
  17 presumption of reliance applies.
  18        69.    A Class-wide presumption of reliance is also appropriate in this action
  19 under the Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States,
  20 406 U.S. 128 (1972), because the Class’s claims are, in large part, grounded on
  21 Defendants’ material misstatements and/or omissions. Because this action involves
  22 Defendants’ failure to disclose material adverse information regarding the Company’s
  23 business operations and financial prospects—information that Defendants were
  24 obligated to disclose—positive proof of reliance is not a prerequisite to recovery. All
  25 that is necessary is that the facts withheld be material in the sense that a reasonable
  26 investor might have considered them important in making investment decisions.
  27 Given the importance of the Class Period material misstatements and omissions set
  28 forth above, that requirement is satisfied here.
                                 CLASS ACTION COMPLAINT
                                            19
Case 2:20-cv-05171-CJC-AFM Document 1 Filed 06/10/20 Page 21 of 28 Page ID #:21




   1                                  NO SAFE HARBOR
   2         70.   The statutory safe harbor provided for forward-looking statements under
   3 certain circumstances does not apply to any of the allegedly false statements pleaded
   4 in this Complaint. The statements alleged to be false and misleading herein all relate
   5 to then-existing facts and conditions. In addition, to the extent certain of the
   6 statements alleged to be false may be characterized as forward looking, they were not
   7 identified as “forward-looking statements” when made and there were no meaningful
   8 cautionary statements identifying important factors that could cause actual results to
   9 differ materially from those in the purportedly forward-looking statements. In the
  10 alternative, to the extent that the statutory safe harbor is determined to apply to any
  11 forward-looking statements pleaded herein, Defendants are liable for those false
  12 forward-looking statements because at the time each of those forward-looking
  13 statements was made, the speaker had actual knowledge that the forward-looking
  14 statement was materially false or misleading, and/or the forward-looking statement
  15 was authorized or approved by an executive officer of Kandi who knew that the
  16 statement was false when made.
  17                                       FIRST CLAIM
  18                  Violation of Section 10(b) of The Exchange Act and
                             Rule 10b-5 Promulgated Thereunder
  19                                Against All Defendants
  20         71.   Plaintiff repeats and re-alleges each and every allegation contained
  21 above as if fully set forth herein.
  22         72.   During the Class Period, Defendants carried out a plan, scheme and
  23 course of conduct which was intended to and, throughout the Class Period, did: (i)
  24 deceive the investing public, including Plaintiff and other Class members, as alleged
  25 herein; and (ii) cause Plaintiff and other members of the Class to purchase Kandi’s
  26 securities at artificially inflated prices. In furtherance of this unlawful scheme, plan
  27 and course of conduct, Defendants, and each defendant, took the actions set forth
  28 herein.
                                 CLASS ACTION COMPLAINT
                                            20
Case 2:20-cv-05171-CJC-AFM Document 1 Filed 06/10/20 Page 22 of 28 Page ID #:22




   1         73.   Defendants (i) employed devices, schemes, and artifices to defraud; (ii)
   2 made untrue statements of material fact and/or omitted to state material facts
   3 necessary to make the statements not misleading; and (iii) engaged in acts, practices,
   4 and a course of business which operated as a fraud and deceit upon the purchasers of
   5 the Company’s securities in an effort to maintain artificially high market prices for
   6 Kandi’s securities in violation of Section 10(b) of the Exchange Act and Rule 10b-5.
   7 All Defendants are sued either as primary participants in the wrongful and illegal
   8 conduct charged herein or as controlling persons as alleged below.
   9         74.   Defendants, individually and in concert, directly and indirectly, by the
  10 use, means or instrumentalities of interstate commerce and/or of the mails, engaged
  11 and participated in a continuous course of conduct to conceal adverse material
  12 information about Kandi’s financial well-being and prospects, as specified herein.
  13         75.   Defendants employed devices, schemes and artifices to defraud, while in
  14 possession of material adverse non-public information and engaged in acts, practices,
  15 and a course of conduct as alleged herein in an effort to assure investors of Kandi’s
  16 value and performance and continued substantial growth, which included the making
  17 of, or the participation in the making of, untrue statements of material facts and/or
  18 omitting to state material facts necessary in order to make the statements made about
  19 Kandi and its business operations and future prospects in light of the circumstances
  20 under which they were made, not misleading, as set forth more particularly herein,
  21 and engaged in transactions, practices and a course of business which operated as a
  22 fraud and deceit upon the purchasers of the Company’s securities during the Class
  23 Period.
  24         76.   Each of the Individual Defendants’ primary liability and controlling
  25 person liability arises from the following facts: (i) the Individual Defendants were
  26 high-level executives and/or directors at the Company during the Class Period and
  27 members of the Company’s management team or had control thereof; (ii) each of
  28 these defendants, by virtue of their responsibilities and activities as a senior officer
                                 CLASS ACTION COMPLAINT
                                            21
Case 2:20-cv-05171-CJC-AFM Document 1 Filed 06/10/20 Page 23 of 28 Page ID #:23




   1 and/or director of the Company, was privy to and participated in the creation,
   2 development and reporting of the Company’s internal budgets, plans, projections
   3 and/or reports; (iii) each of these defendants enjoyed significant personal contact and
   4 familiarity with the other defendants and was advised of, and had access to, other
   5 members of the Company’s management team, internal reports and other data and
   6 information about the Company’s finances, operations, and sales at all relevant times;
   7 and (iv) each of these defendants was aware of the Company’s dissemination of
   8 information to the investing public which they knew and/or recklessly disregarded
   9 was materially false and misleading.
  10         77.   Defendants had actual knowledge of the misrepresentations and/or
  11 omissions of material facts set forth herein, or acted with reckless disregard for the
  12 truth in that they failed to ascertain and to disclose such facts, even though such facts
  13 were available to them. Such defendants’ material misrepresentations and/or
  14 omissions were done knowingly or recklessly and for the purpose and effect of
  15 concealing Kandi’s financial well-being and prospects from the investing public and
  16 supporting the artificially inflated price of its securities. As demonstrated by
  17 Defendants’ overstatements and/or misstatements of the Company’s business,
  18 operations, financial well-being, and prospects throughout the Class Period,
  19 Defendants, if they did not have actual knowledge of the misrepresentations and/or
  20 omissions alleged, were reckless in failing to obtain such knowledge by deliberately
  21 refraining from taking those steps necessary to discover whether those statements
  22 were false or misleading.
  23         78.   As a result of the dissemination of the materially false and/or misleading
  24 information and/or failure to disclose material facts, as set forth above, the market
  25 price of Kandi’s securities was artificially inflated during the Class Period. In
  26 ignorance of the fact that market prices of the Company’s securities were artificially
  27 inflated, and relying directly or indirectly on the false and misleading statements made
  28 by Defendants, or upon the integrity of the market in which the securities trades,
                                  CLASS ACTION COMPLAINT
                                             22
Case 2:20-cv-05171-CJC-AFM Document 1 Filed 06/10/20 Page 24 of 28 Page ID #:24




   1 and/or in the absence of material adverse information that was known to or recklessly
   2 disregarded by Defendants, but not disclosed in public statements by Defendants
   3 during the Class Period, Plaintiff and the other members of the Class acquired Kandi’s
   4 securities during the Class Period at artificially high prices and were damaged thereby.
   5         79.    At the time of said misrepresentations and/or omissions, Plaintiff and
   6 other members of the Class were ignorant of their falsity, and believed them to be
   7 true. Had Plaintiff and the other members of the Class and the marketplace known
   8 the truth regarding the problems that Kandi was experiencing, which were not
   9 disclosed by Defendants, Plaintiff and other members of the Class would not have
  10 purchased or otherwise acquired their Kandi securities, or, if they had acquired such
  11 securities during the Class Period, they would not have done so at the artificially
  12 inflated prices which they paid.
  13         80.    By virtue of the foregoing, Defendants violated Section 10(b) of the
  14 Exchange Act and Rule 10b-5 promulgated thereunder.
  15         81.    As a direct and proximate result of Defendants’ wrongful conduct,
  16 Plaintiff and the other members of the Class suffered damages in connection with
  17 their respective purchases and sales of the Company’s securities during the Class
  18 Period.
  19                                         SECOND CLAIM
  20                     Violation of Section 20(a) of The Exchange Act
                               Against the Individual Defendants
  21
             82.    Plaintiff repeats and re-alleges each and every allegation contained
  22
       above as if fully set forth herein.
  23
             83.    Individual Defendants acted as controlling persons of Kandi within the
  24
       meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their
  25
       high-level positions and their ownership and contractual rights, participation in,
  26
       and/or awareness of the Company’s operations and intimate knowledge of the false
  27
       financial statements filed by the Company with the SEC and disseminated to the
  28
                                   CLASS ACTION COMPLAINT
                                              23
Case 2:20-cv-05171-CJC-AFM Document 1 Filed 06/10/20 Page 25 of 28 Page ID #:25




   1 investing public, Individual Defendants had the power to influence and control and
   2 did influence and control, directly or indirectly, the decision-making of the Company,
   3 including the content and dissemination of the various statements which Plaintiff
   4 contends are false and misleading. Individual Defendants were provided with or had
   5 unlimited access to copies of the Company’s reports, press releases, public filings,
   6 and other statements alleged by Plaintiff to be misleading prior to and/or shortly after
   7 these statements were issued and had the ability to prevent the issuance of the
   8 statements or cause the statements to be corrected.
   9        84.    In particular, Individual Defendants had direct and supervisory
  10 involvement in the day-to-day operations of the Company and, therefore, had the
  11 power to control or influence the particular transactions giving rise to the securities
  12 violations as alleged herein, and exercised the same.
  13        85.    As set forth above, Kandi and Individual Defendants each violated
  14 Section 10(b) and Rule 10b-5 by their acts and omissions as alleged in this Complaint.
  15 By virtue of their position as controlling persons, Individual Defendants are liable
  16 pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result of
  17 Defendants’ wrongful conduct, Plaintiff and other members of the Class suffered
  18 damages in connection with their purchases of the Company’s securities during the
  19 Class Period.
  20                                PRAYER FOR RELIEF
  21        WHEREFORE, Plaintiff prays for relief and judgment, as follows:
  22        a)     Determining that this action is a proper class action under Rule 23 of the
  23 Federal Rules of Civil Procedure;
  24        b)     Awarding compensatory damages in favor of Plaintiff and the other
  25 Class members against all defendants, jointly and severally, for all damages sustained
  26 as a result of Defendants’ wrongdoing, in an amount to be proven at trial, including
  27 interest thereon;
  28
                                 CLASS ACTION COMPLAINT
                                            24
Case 2:20-cv-05171-CJC-AFM Document 1 Filed 06/10/20 Page 26 of 28 Page ID #:26




   1        c)     Awarding Plaintiff and the Class their reasonable costs and expenses
   2 incurred in this action, including counsel fees and expert fees; and
   3        d)     Such other and further relief as the Court may deem just and proper.
   4                             JURY TRIAL DEMANDED
   5        Plaintiff hereby demands a trial by jury.
   6
   7 DATED: June 10, 2020                 GLANCY PRONGAY & MURRAY LLP
   8
                                          By: s/ Robert V. Prongay
   9                                      Lionel Z. Glancy
  10                                      Robert V. Prongay
                                          Charles H. Linehan
  11                                      Pavithra Rajesh
  12                                      1925 Century Park East, Suite 2100
                                          Los Angeles, California 90067
  13                                      Telephone: (310) 201-9150
  14                                      Facsimile: (310) 201-9160
                                          Email: info@glancylaw.com
  15
  16                                      Counsel for Plaintiff Srinivasan Venkataraman

  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                 CLASS ACTION COMPLAINT
                                            25
DocuSign Envelope ID: BE6986C0-3190-40CD-864D-71C0D9EFDC2E
          Case 2:20-cv-05171-CJC-AFM Document 1 Filed 06/10/20 Page 27 of 28 Page ID #:27



                                       SWORN CERTIFICATION OF PLAINTIFF

                         KANDI TECHNOLOGIES GROUP, INC. SECURITIES LITIGATION


                    I, Srinivasan Venkataraman, certify that:

                    1.       I have reviewed the Complaint and authorize its filing and/or the filing of a Lead
                             Plaintiff motion on my behalf.

                    2.       I did not purchase the Kandi Technologies Group, Inc. securities that are the
                             subject of this action at the direction of plaintiff’s counsel or in order to
                             participate in any private action arising under this title.

                    3.       I am willing to serve as a representative party on behalf of a class and will testify
                             at deposition and trial, if necessary.

                    4.       My transactions in Kandi Technologies Group, Inc. securities during the Class
                             Period set forth in the Complaint are as follows:

                             (See attached transactions)

                    5.       I have not sought to serve, nor served, as a representative party on behalf of a
                             class under this title during the last three years, except for the following:


                    6.       I will not accept any payment for serving as a representative party, except to
                             receive my pro rata share of any recovery or as ordered or approved by the court,
                             including the award to a representative plaintiff of reasonable costs and expenses
                             (including lost wages) directly relating to the representation of the class.


                    I declare under penalty of perjury that the foregoing are true and correct statements.




                     6/9/2020
                 ________________                            _________________________________________
                       Date                                              Srinivasan Venkataraman
DocuSign Envelope ID: BE6986C0-3190-40CD-864D-71C0D9EFDC2E
          Case 2:20-cv-05171-CJC-AFM Document 1 Filed 06/10/20 Page 28 of 28 Page ID #:28



                                   Srinivasan Venkataraman's Transactions in Kandi
                                           Technologies Group, Inc. (KNDI)
                                Date      Transaction Type     Quantity      Unit Price
                                4/1/2016       Bought                  250       $7.1466
                               4/29/2016       Bought                  200       $7.1800
                                9/7/2016       Bought                  275       $6.2500
